I join in the dissent written by Albert, J., that the remainder in question is a vested remainder. The remainder is vested in the children as a class, subject to open up and let in after-born children, or is defeasible if a child predecease the life tenant and has no children surviving him.
In holding the remainder vested, the dissent recognizes Iowa precedent in accord with Archer v. Jacobs, 125 Iowa 467, and is in harmony with the current of authority in America and England in the recognition of the correct legal theory on this subject, as pronounced by all leading text-writers on property law.
The primary issue in distinguishing between vested and contingent remainders is the determination of the time at which the right to a future estate begins, rather than the time the estate in the future may be enjoyed. If, at the death of the testator, the right of enjoyment by a remainderman is definitely determined, or thereafter becomes so, the remainder is vested, although the time of enjoyment is postponed to an indefinite future date. If, at the death of the testator, the right of a person in esse to the estate cannot be determined, but is dependent upon a future event, then the remainder is contingent. Whether the remainer is contingent or vested depends upon whether or not a remainderman has a present right to his estate, although he may not be entitled to use the right until a future time. The remainderman must be in being, ready to take at the termination of the prior particular life estate, and have nothing to prevent enjoyment except the termination of the preceding freehold estate. Upon application of the above principles to the instant case, it is clear that the children in esse at the death of the testator have a right immediately to the estate in remainder, but the time for them to take is postponed until the death of the party holding the life estate preceding them. The children are in being, and ready to take at the moment of the termination of the preceding life estate, and they have a present right to the *Page 547 
estate, the enjoyment of which is postponed to the future event of the decease of the particular life-estate holder. The fact that the child may not enjoy, because he may die without issue before the time of enjoyment, and thereby be barred, does not make the remainder contingent.
The thing which makes a remainder vested is certainty of the right to enjoy, rather than certainty of the fact of enjoyment. See 1 Lewis's Blackstone 633 (Notes 16 and 17). Putting the thought another way: It is the uncertainty of the right which renders a remainder contingent, not the uncertainty of the actual enjoyment.
"The present capacity of taking effect in possession, if the possession were to become vacant, and not the certainty that the possession will become vacant before the estate limited in remainder determines, universally distinguishes a vested remainder from one that is contingent." 2 Greenleaf's Cruise on Real Property 236.
See, also, Shafer v. Tereso, 133 Iowa 342, loc. cit. 347.
To illustrate: An estate may be devised to A for life, remainder to B for life, remainder to C in fee simple. In such an estate, there is no question but that B holds a vested remainder; because, at the death of the testator, B has a right presently to the estate for the period of B's life, to be enjoyed at the death of A. However, if B predecease A, B's estate would be cut out, being but a life estate; and yet there is no question but that the remainder to B is vested, because, at the death of testator, he has a present right to enjoy, although the time to enjoy is postponed. The material point is the time at which the right accrues. It is not necessary that a remainder be in fact enjoyed, in order that it be vested; and the fact that a remainder may not, does not make it contingent. The fact that during the life of the child, the right is had by him to the estate in remainder, gives him a vested interest in the estate, the enjoyment of which alone is deferred. In declaring the view herein expressed, it is apparent that I have arrived at a different conclusion of the law from that stated in Williamson v. Youngs, 200 Iowa 672, and I am now convinced that the reasoning in that case in holding that the interest of the children was that of a contingent remainder was wrong, and I have concluded that in the Youngs case the *Page 548 
remainder was vested, and not contingent. In that case, the devise was to Henry for life, and upon the death of Henry, a devise "to his children or other issue in equal portions, share and share alike, the issue of any deceased child taking the share or portion which his, her or their parent would have taken, if living." When the testator died, the life tenant had no children; but subsequently, two daughters and a son, Henry, Jr., were born to the life tenant. Henry, Jr., however, died prior to the preceding life-estate holder, Henry, and the question arose whether the creditors of Henry, Jr., and his widow had an interest in the remainder. The holding of Williamson v. Youngs,
supra, denied the creditors of Henry, Jr., any right to the estate, and also denied his widow any right in it. In arriving at that decision, I then regarded the remainder of the children (of which Henry, Jr., was one) as contingent, and not vested; and therefore the interests of the above claimants were denied, and the reason stated was that an estate did not vest in Henry, Jr., because he predeceased Henry the life tenant. I am now convinced that the reasoning in that case, holding the remainder to the children of Henry as contingent, is wrong; and I would now hold that, upon the death of the testator, Henry took a life estate, and the remainder to his children at the time any child came into being was vested in the class of children. Until a child was born to Henry, the remainder was contingent, and as soon as any member of the class became in esse, the estate in remainder became vested in the class, subject to open and close. For good discussion, see 1 Tiffany on Real Property (2d Ed.) 476 et seq.
I concur in the distinction made between a remainder to thesurviving children, which was held contingent in Sutherland v.Green, 191 Iowa 711, and the case at bar, where the remainder is to the children. The word surviving, so used in the Sutherland
case, supra, creates a postponement of both right and time of enjoyment. The section quoted in the dissenting opinion, supra, from John C. Gray's Treatise, The Rule Against Perpetuities, shows specifically the exact distinction here made, which an examination of authorities shows has been generally accepted in this country. However, the case of Williamson v. Youngs, supra, was correctly decided, from the standpoint of decision; and if this court had there reached the conclusion that the remainder *Page 549 
was vested, it would, of necessity, have announced the same result as it did. In other words, the facts of Williamson v.Youngs, supra, were such that the result would have been the same under either view: i.e., whether the remainder was contingent or vested, the creditors of Henry, Jr., had no rights in the estate, nor did his widow. The reason for this is that, by the death of Henry, Jr., without children, prior to the death of the preceding life tenant, Henry, the estate vested in Henry, Jr., while living, but was divested from him at his death, and became the property of the class, viz., the other children of Henry. Ample authority supports this conclusion. An exact case, in almost detail of language and of estate, is found in Gatto v. Gatto,198 Ky. 569 (250 S.W. 833). In this case the court held that the remainder to the children became vested in the class upon the birth of a child, and that it was defeasible if the child died without issue before the death of the preceding life tenant; and the result was identical with Williamson v. Youngs, supra, on substantially identical facts. It is to be noted in that case that the divesting clause contained the same conditions as the one in the Williamson case.
Another case, exactly in point in decision with the Williamson
case on the identical problem, is Roy v. West, 194 Ky. 96
(238 S.W. 167), where a vendee of a member of the class was held to take nothing after the member of the class was deceased without issue before the death of the life tenant. In that case the court held that the remainder to the children was vested, and that it divested so as to cut out the vendee of a child, due to the fact that the child died before the particular life-estate holder.
In the cases of Wilkins v. Rowan, 107 Neb. 180 (185 N.W. 437),Hudson v. Kellermann, 12 Ohio App. 424, and Richards v. Burbank,201 Mass. 253 (87 N.E. 575), it is held that a remainder to children as a class, with a substitution clause following, was vested, but defeasible, and that grandchildren of the life tenant took under the will, and not by descent, where a child of the life tenant's had died, leaving children surviving him, prior to the death of the life tenant. The result of the above considerations is that the decision in Williamson v. Youngs,
supra, was correct, although the reason assigned, that the remainder to the children was contingent, rather than vested, was erroneous.
I join in overruling the basis of the decision in the *Page 550 Williamson case and establishing in the law hereafter that a remainder to a class is vested, rather than contingent, and in holding the same in the present case as in Archer v. Jacobs,
supra. I disagree, however, with the limitation of the rule stated in the dissenting opinion, supra, and I regard that part of the dissenting opinion distinguishing the case at bar from the case of In re Will of Wolber, 194 Iowa 311, as being wrong, as are also the cases upon which the Wolber case is based. In theWolber case, the provision was that, upon death of the life tenant, the estate was to be equally divided among "my six children," naming them. There is no difference between (1) a devise to A for life, and upon his death, remainder to his children, and (2) a devise to A for life, and upon his death, "my estate to be equally divided between my children." If a remainder is vested in a class in the first devise, supra, it should be in the second; and the distinction noted in the dissenting opinion herein, that one is vested and the other is contingent, is erroneous, and contrary to the great weight of authority. It is stated that the devise or gift is implied from the direction to divide, and that the gift is inseparable from the direction to divide, and therefore contingent.
In the first place, if the words "to be divided" were not in the will, a gift would, nevertheless, be implied to the remaindermen, as the obvious intent of the testator from the execution of the will. The original devise to the life tenant imports gift to remaindermen; therefore, the direction to divide is not an essential element in the establishing of a gift by remainder. In the second place, irrespective of the direction to divide, there would, of necessity, be a division of the property among the children. The right to such division after the death of the life tenant exists without the words directing division, and such words are surplusage, not essential to the creation of the gift or to the division of the gift. At the time for enjoyment of a previously vested remainder, the law, without words directing division, gives right of partition, division, and distribution. In the third place, the real test is, When did the right to the remainder first exist? and the plain answer is that, in both of the above cases, it exists as soon as a child or member of the class comes into being. Therefore, the right being immediately established, the only postponement is to the time of enjoyment, and distinctly not *Page 551 
to the right. The direction to divide is composed of words referring to the enjoyment by the remaindermen, not to the right in them of that enjoyment in the future.
The weight of authority is contrary to the Wolber case and the cases upon which it is based. A remainder to a class, following a devise of a life estate, and preceded only by direction for division to members of a class, is vested, and not contingent; and the direction to divide in no way alters the situation.Sumpter v. Carter, 115 Ga. 893 (42 S.E. 324, 60 L.R.A. 274);Thomas v. Thomas, 247 Ill. 543 (93 N.E. 344, 139 Am. St. 347);White v. Smith, 87 Conn. 663 (89 A. 272, L.R.A. 1917D 596);Carter v. Carter, 234 Ill. 507 (85 N.E. 292).
The error in the Iowa law started by misinterpreting the contingent element in the case of McClain v. Capper, 98 Iowa 145. In that case, the devise was to the testator's wife, during the minority of his children, and when the youngest child arrived at full age, the estate was to be equally divided among the children. The contingency element in that case occurs, not because the gift is indicated by the direction to divide, but rather, because attaining the age of 21 years was made a condition precedent to the right of any child to enjoy. The right to enjoy could not be determined until the child became 21; and uniformly the law has held that such a devise properly creates a contingent remainder, not because of the direction to divide, but because the time element and acquiring the age of 21 years were made a condition of the vesting. It differs materially from a case where the devise is to the wife for her life, and upon her death, a direction to divide among the children of the testator. In the latter case, the object of the postponement of the gift is to allow the wife to enjoy a life estate. In the McClain case, the object was to see that no one except those 21 years of age got the estate. Without going into this distinction, — which is yet a real distinction, — the courts, following the McClain
case, have said that, where a gift is implied from a direction to divide, the time of division determines the time of vesting. The objection is that the division points to enjoyment, not to the rights of the parties which exist presently. The right of children in esse is just as much vested in the class where the devise is "to A for life, upon his death remainder to his children in fee," as where one says "to A for life, and upon his death to be divided among *Page 552 
his children." In each case, the right exists at the time any of the class come into being, subject to be divested if the child is not in being at the time of the death of the life tenant, where there is a substitution clause, or subject to open up and let others participate in the estate, should they be in being at the time of the death of the life tenant. For a further discussion, see note in 8 Iowa Law Bulletin 111, where the writer reviews and criticizes the decision in the Wolber case.
There is nothing in the words "to be equally divided" from which it can fairly be said that the testator wanted only the children who outlived the life tenant to receive the estate, any more than there is in any case of a remainder to a class, which remainder the class is to enjoy at the termination of the life estate.
I joined in the dissent, for the reasons herein stated.